Ringo, Chief Justice, delivered the opinion of the court: This is a relation made by Albert Pike and Bennet H. Martinr praying that the attorney prosecuting for the state in this court, may have leave, and be required to file in this court an information in the nature of a quo warranto, against said Richard C. S. Brown, for usurping, intruding into, and unlawfully holding the office of judge of the seventh judicial circuit in this state. It has been decided at the present term, on a motion made by the attorney for the state, for a rule on Chester Ashley and Others, to show cause why an information in the nature of a quo warranto should not be exhibited against them, that this court has no original jurisdiction of any case prosecuted by and upon such information. The present application is clearly within the rule established on said motion, and is not in every respect so strong a case as that was, therefore the prayer of the relators must be, and is denied. The same decision was made, in the case of The State vs. Asa Thompson, James Trigg, & Hogan Moss.